OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21689 The Piedmont Investment Trust (Exact name of registrant as specified in charter) 120 Club Oaks Court, Suite 200Winston-Salem, North Carolina (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(336) 765-2020 Date of fiscal year end:March 31, 2012 Date of reporting period: December 31, 2011 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. THE PIEDMONT SELECT EQUITY FUND SCHEDULE OF INVESTMENTS December 31, 2011 (Unaudited) Shares COMMON STOCKS — 95.6% Value Consumer Discretionary — 13.3% Hotels, Restaurants & Leisure — 5.7% McDonald's Corp. $ Papa John's International, Inc. * Specialty Retail — 3.4% Tractor Supply Co. Textiles, Apparel & Luxury Goods — 4.2% NIKE, Inc. - Class B Consumer Staples — 11.7% Beverages — 3.0% PepsiCo, Inc. Food Products — 4.4% J.M. Smucker Co. (The) Personal Products — 4.3% Nu Skin Enterprises, Inc. - Class A Energy — 13.8% Energy Equipment & Services — 6.4% Baker Hughes, Inc. Core Laboratories N.V. Oil, Gas & Consumable Fuels — 7.4% Noble Energy, Inc. PetroBakken Energy Ltd. - Class A Petrobank Energy and Resources Ltd. * Total S.A. - ADR Financials — 3.6% Capital Markets — 2.0% W.P. Carey & Co. LLC Commercial Banks — 0.1% Carolina Trust Bank * Diversified Financial Services — 1.5% Citigroup, Inc. THE PIEDMONT SELECT EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares COMMON STOCKS — 95.6% (Continued) Value Health Care — 16.2% Health Care Equipment & Supplies — 3.4% Stryker Corp. $ Health Care Providers & Services — 9.9% Henry Schein, Inc. * Laboratory Corp. of America Holdings * Medco Health Solutions, Inc. * Owens & Minor, Inc. Life Sciences Tools & Services — 2.9% Waters Corp. * Industrials — 8.6% Commercial Services & Supplies — 3.9% Copart, Inc. * Construction & Engineering — 2.8% Chicago Bridge & Iron Co. N.V. Machinery — 1.9% Flowserve Corp. Information Technology — 17.2% Communications Equipment — 3.2% QUALCOMM, Inc. Computers & Peripherals — 1.9% EMC Corp. * IT Services — 10.3% Fiserv, Inc. * Global Payments, Inc. Visa, Inc. - Class A Software — 1.8% Citrix Systems, Inc. * THE PIEDMONT SELECT EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares COMMON STOCKS — 95.6% (Continued) Value Materials — 11.2% Chemicals — 10.8% Ecolab, Inc. $ Hawkins, Inc. Sigma-Aldrich Corp. Metals & Mining — 0.4% Great Basin Gold Ltd. * Total Common Stocks (Cost $15,915,257) $ Shares MONEY MARKET FUNDS — 4.3% Value Fidelity Institutional Money Market Portfolio - Class I, 0.19% (a) (Cost $875,837) $ Total Investments at Value — 99.9% (Cost $16,791,094) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ ADR - American Depositary Receipt * Non-income producing security. (a) Variable rate security.The coupon rate shown is the 7-day effective yield as of December 31, 2011. See accompanying notes to Schedule of Investments. THE PIEDMONT SELECT EQUITY FUND NOTES TO SCHEDULE OF INVESTMENTS December 31, 2011 (Unaudited) 1. Securities Valuation The valuation of portfolio securities of The Piedmont Select Equity Fund (the “Fund”) is determined in accordance with procedures established by, and under the direction of, the Board of Trustees (the “Trustees”).In determining the value of the Fund’s total assets, portfolio securities are generally calculated at market value using quotations from the primary market in which they are traded.Instruments with maturities of 60 days or less may be valued at amortized cost, which approximates market value.The Fund normally uses pricing services to obtain market quotations.Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees and will be classified as Level 2 or 3 (see below) within the fair value hierarchy, depending on the inputs used.Fair value pricing may be used, for example, in situations where (i) a portfolio security, such as a mid-cap stock, is so thinly traded that there have been no transactions for that stock over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the particular portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation. Pursuant to policies adopted by the Trustees, the investment advisor is responsible for notifying the Trustees (or the Piedmont Investment Trust’s Fair Value Committee) when it believes that fair value pricing is required for a particular security.The Fund’s policies regarding fair value pricing are intended to result in a calculation of the Fund’s net asset value that fairly reflects portfolio security values as of the time of pricing. A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.The Fund may be unable to receive the portfolio security’s fair value if the Fund should sell the security.The Trustees monitor and evaluate the Fund’s use of fair value pricing and periodically review the results of any fair valuation under the Fund’s policies. Accounting principles generally accepted in the United States of America establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs THE PIEDMONT SELECT EQUITY FUND NOTES TO SCHEDULE OF INVESTMENTS (Continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2011 by security type: Level 1 Level 2 Level 3 Total Common Stocks $ $
